Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 12/14/2021.
Claims 1-18 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being patentable over claims 1-18 of prior U.S. Patent No. US11210075 B2.  
Claims 1-18 of current application and claims 1-18 in the US patent above are compared as below:
Current System Claims
USPAT US11210075 B2
1. A system for managing a software automation, the system comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to:

receive, via a portal displayed on a display device, software automation project information;



calculate, based on the software automation information, a cost benefit associated with deployment of the software automation project;

generate, based on the calculated cost benefit, a work order for deploying the software automation, the software automation to perform an automated task on a computing device;

store, on an application server, the software automation; and


transmit, in response to the software automation project information, a project approval communication, the project approval communication comprising the calculated man-hour cost benefit associated with deployment of the software automation project.
1. A system for managing a software automation, the system comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to:

receive, via a portal displayed on a display device, software automation project information comprising a description of a software automation project and deliverable conditions for completing the software automation project;
calculate, based on the software automation information, a cost benefit associated with deployment of the software automation project;

generate, based on the calculated cost benefit, a work order for deploying the software automation, the software automation to perform an automated task on a computing device;

store, on an application server, the software automation for execution by the application server; and

transmit, in response to the software automation project information, a project approval communication to at least one party associated with the software automation project, the project approval communication comprising the calculated man-hour cost benefit associated with deployment of the software automation project.
2. The system of claim 1, wherein the instructions further cause the one or more processors to:
communicate with the application server to track performance of a plurality of executions of the software automation over a period of time, the tracked performance comprising completed executions and failed executions of the software automation.
2. The system of claim 1, wherein the instructions further cause the one or more processors to:
communicate with the application server to track performance of a plurality of executions of the software automation over a period of time, the tracked performance comprising completed executions and failed executions of the software automation.
3. The system of claim 2, wherein the instructions further cause the one or more processors to:
calculate realized benefits of the completed executions of the software automation over the period of time, the realized benefits comprising manual labor costs avoided by utilization of the completed executions of the software automation.
3. The system of claim 2, wherein the instructions further cause the one or more processors to:
calculate realized benefits of the completed executions of the software automation over the period of time, the realized benefits comprising manual labor costs avoided by utilization of the completed executions of the software automation.
4. The system of claim 3, wherein the instructions further cause the one or more processors to:
generate a report of the realized benefits of the completed executions of the software automation, the report comprising data visualizations, via the portal, of the realized benefits.

4. The system of claim 3, wherein the instructions further cause the one or more processors to:
generate a report of the realized benefits of the completed executions of the software automation, the report comprising data visualizations, via the portal, of the realized benefits.
5. The system of claim 4, wherein the data visualizations of the report further comprises a visualization of the completed executions and the failed executions of the software automation overlayed with the calculated realized benefits.

5. The system of claim 4, wherein the data visualizations of the report further comprises a visualization of the completed executions and the failed executions of the software automation overlayed with the calculated realized benefits.
6. The system of claim 1, wherein the at least one party associated with the software automation project comprises a participant of a task to be performed for completing the software automation project, the associated software automation project participant corresponding to one of a role, a functional area, or a business unit.

6. The system of claim 1, wherein the at least one party associated with the software automation project comprises a participant of a task to be performed for completing the software automation project, the associated software automation project participant corresponding to one of a role, a functional area, or a business unit.
7. The system of claim 6, wherein the role, the functional area, or the business unit corresponding to the associated software automation project participant is based on an input, received via the portal, associating the software automation project participant with the role, the functional area, or the business unit.

7. The system of claim 6, wherein the role, the functional area, or the business unit corresponding to the associated software automation project participant is based on an input, received via the portal, associating the software automation project participant with the role, the functional area, or the business unit.
8. The system of claim 1, wherein the instructions further cause the one or more processors to:
associate, based on the software automation project information, a license identifier with the work order for deploying the software automation, the license identifier corresponding to a system license for developing the software automation.

8.The system of claim 1, wherein the instructions further cause the one or more processors to:
associate, based on the software automation project information, a license identifier with the work order for deploying the software automation, the license identifier corresponding to a system license for developing the software automation.
Method Claims 9-14
Methods of Claims 9-14
Non-transitory medium claims 15-18
Medium of Claims 15-18


Current claims 1-18 and the claims in US Patent recite claimed functionality for a tracking software automation project, calculating cost benefit, transmitting man-hour cost benefit of the automation project in response to a project approval communication. Although the conflicting claims are not identical, they are not patentably distinct from each other as being highlighted in the compared table.  
Therefore, it would be obvious to an ordinary of skills before the affective filing of the claimed invention to extend all the coverages of a project management to its cost and deployment within the scope of the invention.

Allowable Subject Matter
The Claims are rejected under the issue of Double Patenting,  but would be allowable if the issue above is resolved.


Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
November 4, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191